             CASE 0:21-cv-01644-MJD-LIB Doc. 7 Filed 09/21/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA

                             * * * * * * * * * * * * * * * * * *

Cole Rongved,

                         Petitioner,

       vs.                                                    ORDER ADOPTING
                                                         REPORT AND RECOMMENDATION

B. Birkholz, Warden of Federal Prison
Camp Duluth; and Michael Carvajal,
Director of the Federal Bureau
of Prisons, in their official capacities,

                         Respondents.                       Civ. No. 21-1644 (MJD/LIB)

                             * * * * * * * * * * * * * * * * * *

       Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois [Docket No. 6], no objections having been filed in the time period permitted, and after an

independent review of the files, records and proceedings in the above-entitled matter, IT IS

ORDERED:

       1. The Court ADOPTS the Report and Recommendation of Magistrate Judge Brisbois

          [Docket No. 6].

       2. This action is DISMISSED without prejudice pursuant to Federal Rule of Civil

             Procedure 41(b) for failure to prosecute.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



DATED: September 21, 2021                                s/Michael J. Davis
                                                         Michael J. Davis
                                                         United States District Court
